Citation Nr: 1311651	
Decision Date: 04/08/13    Archive Date: 04/19/13

DOCKET NO.  10-21 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for left ear hearing loss.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from May 1968 to April 1971. 

This matter came to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, granted service connection for left ear hearing loss and assigned an initial zero percent disability rating, effective January 8, 2009.  

In December 2011, the appellant testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  

In a May 2012 decision, the Board denied service connection for right ear hearing loss and dismissed the appellant's appeal with respect to the issues of entitlement to increased ratings for diabetes mellitus, cataracts, and erectile dysfunction, and the issue of entitlement to an earlier effective date for the award of service connection for diabetes mellitus.  The remaining issue on appeal - entitlement to an initial compensable rating for left ear hearing loss - was remanded to the RO for due process considerations.  A review of the record shows that the RO has complied with all remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

Repeated audiometric testing conducted during the pendency of the claim shows that the appellant's service-connected left ear hearing loss disability is manifested by no more than level I hearing loss, with no significant effect on his employment or activities of daily living, no frequent periods of hospitalization, and no other exceptional or unusual disability features such that the schedular evaluation is inadequate.



CONCLUSION OF LAW

The criteria for an initial compensable rating for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.383, 4.85, 4.86, Diagnostic Code 6100 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the VCAA.  In an April 2009 letter issued prior to the initial decision on the claim, VA notified the appellant of the information and evidence needed to substantiate and complete his claim of service connection for hearing loss, and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2012).  The letter included the additional notification requirements imposed by the U.S. Court of Appeals for Veterans Claims (Court) in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), including how VA establishes an effective date and initial disability rating following an award of service connection.  

In addition to this notification letter, in a conference held in connection with the December 2011 Board hearing, the undersigned Veterans Law Judge discussed the issue on appeal with the appellant and his representative, including the type of evidence required in order to prevail in the claim.  See e.g. Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Further assistance was provided during the hearing as necessary.

In any event, because the matter at issue in this case concerns an appeal from an initial rating, VCAA notice obligations were fully satisfied once service connection was granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006) (holding that once a decision awarding service connection and assigning a disability rating and an effective date has been made, the section 5103(a) notice has served its purpose, and its application is no longer required because the claim has been substantiated).  The record in this case does not show, nor does the appellant contend, that any notification deficiencies have resulted in prejudice.  See Goodwin v. Peake, 22 Vet. App. 128 (holding that the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements such as the disability rating and effective date).

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  The appellant has not argued otherwise.  The appellant's service treatment records are on file, as are all available post-service clinical records which the appellant has specifically identified and authorized VA to obtain.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2), (3).  The appellant has also been afforded two VA medical examinations in connection with his claim.  38 C.F.R. § 3.159(c) (4).  The Board finds that the examination reports are adequate and contain the necessary findings upon which to decide the issue on appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994) (holding that VA medical examination reports must provide sufficient reference to the pertinent schedular criteria).  In addition, both examiners included a discussion of the effect of the appellant's service-connected hearing loss disability on his occupational functioning.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary.  Neither the appellant nor his representative has argued otherwise.  

Background

The appellant's service personnel records show that his military occupational speciality was aviation mechanic.  At his April 1971 military discharge medical examination, audiological evaluation showed pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
25
10
25
LEFT
25
20
35
30
30

The appellant's ears were determined to be otherwise normal on clinical evaluation.  

On January 8, 2009, VA received the appellant's claim of service connection for hearing loss.  He indicated that during a recent employment physical, he had been advised that he had high frequency hearing loss.  He indicated that it was his belief that his hearing loss had been incurred in service as a result of his exposure to loud noises while working around jet engines.

In connection with his claim, the appellant was afforded a VA medical examination in July 2009.  Audiological testing showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
30
45
LEFT
20
25
25
30
45

Speech audiometry revealed speech recognition ability of 96 percent, bilaterally.  The average puretone thresholds were 30 decibels in the right ear and 31.25 in the left ear.  The appellant denied communication difficulties.  The examiner diagnosed the appellant as having bilateral high frequency sensorineural hearing loss.  He concluded that in light of the findings at service separation, the appellant's current left ear hearing loss was related to military noise exposure, but the right ear hearing loss was not.  The examiner further concluded that the appellant's hearing loss had no significant effect on his occupation or activities of daily living.  

In an August 2009 rating decision, the RO granted service connection for left ear hearing loss and assigned an initial zero percent disability rating, effective January 8, 2009, the date of receipt of the appellant's claim.  The appellant appealed the initial rating assigned, arguing that a compensable rating was warranted as his hearing loss had been incurred in the service of his country.  As set forth above, service connection for right ear hearing loss has been denied.  

The appellant again underwent VA medical examination in April 2011.  Audiological testing showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
30
35
50
LEFT
25
25
25
30
50

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 98 percent in the left ear.  The average puretone thresholds were 36.25 decibels in the right ear and 32.5 in the left ear.  The examiner concluded that the appellant's hearing loss had no significant effect on his occupation or activities of daily living.  

At his December 2011 Board hearing, the appellant testified that he had difficulty hearing which resulted in him having to turn up the volume on his television and ask his friends to repeat themselves during conversation.  

Applicable Law

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where a claimant appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

Where, as here, a claimant appeals the initial rating assigned following an award of service connection, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

Impairment of auditory acuity (hearing loss) is evaluated pursuant to the provisions set forth at 38 C.F.R. § 4.85.  Under that regulation, an examination for hearing impairment must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations are to be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).

To evaluate the degree of disability from defective hearing, the Rating Schedule establishes 11 auditory acuity levels from Level I for essentially normal acuity through Level XI for profound deafness.  These are assigned based on a combination of the percent of speech discrimination and the puretone threshold average, as contained in a series of tables within the regulations.  38 C.F.R. § 4.85(b).  

The "puretone threshold average" is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa. 38 C.F.R. § 4.85(d) (2010).

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e).  

In cases where impaired hearing is service-connected in only one ear, as is the case in this appeal, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman Numeral designation for hearing impairment of I, subject to the provisions of 38 C.F.R. § 3.383.  38 C.F.R. § 4.85(f).

Under section 3.383, hearing impairment in one ear compensable to a degree of 10 percent or more as a result of service-connected disability and hearing impairment as a result of nonservice-connected disability that meets the provisions of section 3.385 in the other ear is compensable as if both disabilities were service-connected.  38 C.F.R. § 3.383(a)(3).

The regulatory provisions also provide two additional circumstances under which alternative tables can be employed.  One is where the puretone thresholds in any four of the five frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hertz are 55 decibels or greater.  The second is where puretone thresholds are 30 decibels or less at frequencies of 1,000 Hertz and below, and are 70 decibels or more at 2,000 Hertz.  See 38 C.F.R. § 4.86.

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

Applying the facts in this case to the criteria set forth above, the Board finds that the preponderance of the evidence is against the assignment of an initial compensable rating for left ear hearing loss.

As a preliminary matter, the Board notes that because service connection is in effect for left ear hearing loss only, the appellant's right ear will be assigned a Roman Numeral designation for hearing impairment of I.  38 CFR § 4.85(f).

The appellant has undergone two VA audiometric examinations to evaluate his hearing acuity.  Audiological evaluation conducted during a July 2009 VA medical examination showed that the appellant had an average puretone threshold of 31.25 in the left ear with speech discrimination of 96 percent.  The only possible interpretation of these examination results is that the appellant's hearing loss was at Level I.  Most recently, an April 2011 VA audiometric examination showed that he had an average pure tone threshold of 32.5 decibels in the left ear with speech discrimination of 98 percent correct.  The only possible interpretation of these examination results is that the appellant's hearing loss was at Level I.  Under the Rating Schedule, therefore, the criteria for an initial compensable rating have not been met with respect to any of these audiometric findings.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

The Board has also considered the provisions of 38 C.F.R. § 4.86, but the results of these audiometric examinations show that the alternative table is not applicable.  Similarly, in light of these audiometric findings, the special considerations for paired organs under 38 C.F.R. § 3.383(a)(3) are not applicable.

The Board has carefully reviewed the remaining claims folder in its entirety, but finds no other probative evidence of record showing that the appellant's left ear hearing loss disability is more severe for compensation purposes than demonstrated on the VA audiological evaluations discussed above.  His hearing acuity has remained relatively stable and there is no basis for the assignment of staged ratings.

The Board has considered the evidence of record showing that the appellant must turn up the volume on his television and ask his friends to repeat themselves in conversations.  Although the Board finds his statements to be credible, it finds that these factors do not provide sufficient evidence on which to award a higher rating for left ear hearing loss.  Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  In this case, as explained above, the numeric designations correlate to a noncompensable disability rating.  For these reasons and bases, the Board finds that the preponderance of the evidence is against an initial compensable schedular rating for left ear hearing loss.  The appellant is advised that should his hearing acuity worsen, he may file a claim for an increased rating with the RO.

In reaching this decision, the Board has also considered whether an extraschedular rating is warranted with respect to the appellant's left ear hearing loss.  Bagwell v. Brown, 9 Vet. App. 157 (1996) (the question of extraschedular rating is a component of the veteran's claim for an increased rating).  After reviewing the record, however, the Board finds that there is no basis for further action on this question.  There is no objective evidence of record demonstrating that the appellant's service-connected left hearing loss markedly interferes with his employment, beyond that contemplated by the rating schedule.  There is also no evidence of record showing that he has been frequently hospitalized due to hearing loss.  Indeed, it does not appear that he has been hospitalized for this disability at all.  

The appellant's left ear hearing loss has been evaluated under the applicable diagnostic code that specifically contemplates the level of occupational impairment caused by the disability.  In addition, VA examiners have expressly concluded that the appellant's hearing loss does not have a significant impact on his occupation or activities of daily living.  Consequently, the Board finds that no further action on this matter is warranted.  38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In reaching this determination, the Board has considered Mittleider v. West, 11 Vet. App. 181 (1998), but finds that the record does not show, nor has the appellant expressly contended, that an extraschedular rating is warranted based on consideration of all of his service-connected symptomatology.  

Finally, the Board has also considered the Court's decision in Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  In this case, however, the record on appeal contains no indication that the appellant is unemployable as a result of his service-connected left ear hearing loss and the appellant has not expressly contended otherwise.  Again, VA examiners have consistently concluded that the appellant's hearing loss does not have a significant effect on his occupation.  Absent probative evidence of unemployability due to left ear hearing loss, consideration of a total rating based on individual unemployability due to service-connected disability is not warranted in connection with this claim.


ORDER

Entitlement to an initial compensable rating for left ear hearing loss is denied.  

____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


